Citation Nr: 0518487	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-38 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center win Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for an earlier effective date for grant of 
service connection for heart disease.  



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from May 1943 to 
November 1945.

This appeal arises from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
determined that no new and material evidence was submitted to 
reopen a claim of entitlement to an earlier effective date 
for grant of service connection for heart disease.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The procedural history of the case is complex.  The RO 
granted service connection for heart disease but denied an 
effective date earlier than August 24, 1993.  In a September 
1999 decision, the Board granted an earlier effective date of 
March 21, 1991.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (CAVC), 
which, in a June 2002 order, reversed the Board and remanded 
the case for assignment of an effective date of March 16, 
1990.  

In accordance with the CAVC order, the Board issued a July 
2002 decision granting an effective date of March 16, 1990.  
Thereafter, the veteran filed two motions for reconsideration 
with the Board, seeking an effective date earlier than March 
16, 1990.  In January 2003, a Deputy Vice Chairman of the 
Board denied the second motion for reconsideration.  The 
veteran then timely appealed that decision to the CAVC.  

In an order dated August 1, 2003, the CAVC found that under 
the law-of-the-case doctrine, once a matter has been decided 
by an appellate court, the lower tribunal "is without power 
to do anything which is contrary to either the letter or the 
spirit of the mandate construed in light of the opinion of 
the court deciding the case," citing Browder v. Brown, 
5 Vet. App. 268, 270, (1993).  The Court also noted "where a 
case is addressed by an appellate court, remanded, then 
returned to the appellate court, the 'law of the case' 
doctrine operates to preclude reconsideration of identical 
issues. "  Chisem v. Brown, 8 Vet. App. 374, 75 (1995).  The 
Court concluded that the Board "could not alter, amend, 
examine, or give any further relief or review" of the 
matter, because the issue of the proper effective date for 
the veteran's service-connected heart disease was properly 
settled by the prior appeal.  Thus, because no case or 
controversy remained, the CAVC dismissed the appeal for lack 
of jurisdiction.  Because the veteran did not appeal that 
decision to the Court of Appeals for the Federal Circuit, the 
CAVC order became final.  

Concerning another matter, the claims files reflect that in 
July 2004 the RO offered, and the veteran accepted, an 
opportunity for decision review officer (DRO) review of his 
case.  Since then, the veteran has alleged that the RO has 
not accomplished the DRO review and he has requested a remand 
the case for such action.  The Board finds, however, that the 
RO issued a statement of the case (SOC) in November 2004, 
which was signed by a DRO who, in accordance with 38 C.F.R. 
§ 3.2600, had not participated in the prior rating decision.  
See SOC p. 18.  Thus, the veteran's right to DRO review of 
the case has not been violated and a remand for this action 
will not be necessary.  


FINDINGS OF FACT

1.  In June 2002, the CAVC ordered that an effective date of 
March 16, 1990, be assigned for service connection for the 
veteran's heart disease. 

2.  The veteran did not appeal the June 2002 CAVC order and 
it became final.

3.  New and material evidence has not been received, nor 
could such evidence provide a basis for an earlier effective 
date. 


CONCLUSIONS OF LAW

1.  The CAVC's June 2002 order reversing a Board decision and 
assigning an effective date of March 16, 1990, is final.  
38 U.S.C.A. §§ 7252, 7291, 7292 (West 2002).

2.  An earlier effective date for grant of service connection 
for heart disease is precluded as a matter of law.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1105 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining, and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).  

VA's duty to assist a claimant, however, has limits, even 
under the VCAA.  "The Secretary is not required to provide 
assistance to a claimant under this section if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A.§ 5103A(a)(2) (West 
2002).  Moreover, § 5103A(f) states, "Nothing in this 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."   

Nevertheless, VA has notified the veteran of the information 
and evidence needed to substantiate his claim.  The RO 
provided a rating decision, an SOC, and a VCAA notice letter 
sent in March 2004.  These documents provided notice of the 
law and governing regulations as well as the reasons for the 
determination made regarding his claim.  

Because entitlement to an earlier effective date is precluded 
as a matter of law, there is no evidence that could 
substantiate his claim.  There is thus no evidence that he or 
VA could obtain that would substantiate the claim, and he 
could not have relevant evidence in his possession.  Thus the 
notice provisions of the VCAA are essentially of no 
relevance.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA are 
inapplicable to a claim that cannot be substantiated).

New and Material Evidence 

In a June 2002 order, the CAVC assigned an effective date of 
March 16, 2002, for grant of service connection for heart 
disease.  The Board lacks jurisdiction to review a decision 
of the Court.  Browder, supra.  

The veteran currently argues that 38 U.S.C.A. § 5110(g) 
provides a basis to grant an effective date one year earlier 
than the date granted by the CAVC.  He essentially argues 
that this is a new basis or theory of entitlement, which was 
not before the Board or the CAVC previously.

The CAVC, in its June 2002 order, considered 38 U.S.C.A. 
§ 5110(a).  Section 5110(g) does provide an exception to 
section 5110(a).  Section 5110(g) states:

Subject to the provisions of section 5101 of this 
title, where compensation, dependency and 
indemnity compensation, or pension is awarded or 
increased pursuant to any act or administrative 
issue, the effective date of such award or 
increase shall be fixed in accordance with the 
facts found but shall not be earlier than the 
effective date of the act or administrative issue.  
In no event shall such award or increase be 
retroactive for more than one year from the date 
of application therefore or the date of 
administrative determination of entitlement, 
whichever is earlier.  

See also McCay v. Brown, 9 Vet. App 183 (1996); aff'd at 106 
F.3d 1577 (Fed. Cir. 1997) (where veteran was entitled to 
retroactive effective date for a one year period before he 
applied for benefits based on a 1991 regulation that itself 
had a retroactive effective date of 1985).

Although the veteran currently argues that section 5110(g) 
should be applied, the facts of the case do not lend 
themselves to consideration under 38 U.S.C.A. § 5110(g).  
There has been no act or administrative issue since the 
Court's decision that would permit an effective date earlier 
than March 16, 1990.

There are only two exceptions to the rule of finality: clear 
and unmistakable error (CUE) or reopening based on new and 
material Evidence.  In the case of a final effective date 
decision, only CUE could yield an earlier effective date 
because new and material based reopening would provide an 
effective date no earlier than the date of claim to reopen.  
Leonard v. Principi, 17 Vet App 447 (2004); aff'd 405 F.3d 
1333 (Fed. Cir. 2005); 38 C.F.R. § 3.157(b) (2004).  

The veteran has not argued that there was CUE in prior 
decisions, and the Board would be precluded from considering 
an argument that there was CUE in the Court decision that 
fixed the effective date at issue in this case.  Winsett v. 
Principi, 341 F.3d 1329 (Fed. Cir. 2003); 38 C.F.R. § 
20.1400(b) (2004).

Further, where the veteran has previously had his day at the 
CAVC, to argue entitlement to an effective date, raising new 
arguments on that issue is precluded by res judicata.  He 
had an earlier opportunity to make those arguments.  
Bissonnette v. Principi, 18 Vet. App. 105 (2004).

As the foregoing discussion should make clear, there is no 
legal basis on which the Board could grant an earlier 
effective date for the grant of service connection for heart 
disease.  The claim is, therefore, denied.


ORDER

The application to reopen a claim of entitlement to an 
effective date earlier than March 16, 1990, for service 
connection for heart disease on the basis of new and material 
evidence is denied.  

	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


